DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 05/14/2021, in which claims 21-22 have been newly added. Thus, claims 1-3, 6-8, 10-15, and 18-22 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-8, 10-15, and 18-22 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of transferring of funds  without significantly more. 
Examiner has identified claim 20 as the claim that represents the claimed invention presented in independent claims 1, 13, and 20.
Claim 20 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
Claim 20 is directed to a system comprising one or more computers and one or more computer-readable memories coupled to one or more computers, which performs a series of steps, e.g., retrieving data indicating membership in a remittance link associated with a remittance to be inspected; indicating membership in the remittance link being retrieved from a blockchain ledger in the blockchain network; invoking a contract operation of a smart contract in the blockchain network; causing the supervising node to retrieve a first inspection result of a first compliance inspection performed; performing a second compliance inspection on the inspection document to obtain a second inspection result; and determining that the first compliance inspection is abnormal based on a comparison of the first inspection result and the first inspection result. These series of steps describe the abstract idea of transferring of funds (with the Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of computers, computer-readable memories, remittance link, blockchain ledger, blockchain network, smart contract, supervising node, and node are no more than simply applying the abstract idea using generic computer elements. The additional elements of the system limitations listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The computer network limitations are a field of use limitations (MPEP 2106.05(h)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 20 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of computers, computer-readable memories, blockchain ledger, blockchain network, smart contract, supervising node, and node limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The computer network limitations are a field of use limitations (MPEP 2106.05(h)). The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 20 is not patent eligible.
Similar arguments can be extended to the other independent claims, claims 1 and 13; and hence claims 1 and 13 are rejected on similar grounds as claim 20.
Dependent claims 2-3, 6-8, 10-12, 14-15, 18-19, and 21-22 have further defined the abstract idea that is present in their respective independent claims 1, 13, and 20; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-3, 6-8, 10-12, 14-15, 18-19, and 21-22 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-3, 6-8, 10-12, 14-15, 18-19, and 21-22 are directed to an abstract idea. Thus, claims 1-3, 6-8, 10-15, 18-22 are not patent-eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-3, 6-8, 10-15, and 18-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 13-15, 20-22, 25 and 28-29 of copending Application No. 16/725,196 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to regulatory inspection that can be applied to a remittance system based on a blockchain technology; which includes: retrieving a remittance link associated with a remittance to be inspected from a blockchain ledger, retrieving a first inspection result of a compliance inspection performed by a node, performing a compliance inspection on the inspection document to obtain a second inspection result, and determining that the compliance inspection is abnormal based on a comparison of the first and second inspection results. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 10-15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Molinari (U.S. Patent Application Publication No. 2017/0011460 A1; hereinafter “Molinari”), in view of Woods (U.S. Patent Application Publication No. US 2013/0173436 A1; hereinafter “Woods”).  
Claim 1:
Molinari discloses:
A method for regulatory inspection, the method comprising: (Molinari, Abstract));
retrieving, by a supervising node in a blockchain network,(Molinari, enable the users to access a distributed, peer-to-peer network that utilizes blockchain technology in various ways to facilitate security transactions (retrieving, by a supervising node in a blockchain network)(See, Para. 20)); 
data indicating membership in a remittance link associated with a remittance to be inspected, (Molinari, specialized cryptographic and tokenization protocols which are employed to update the blockchain ledger..facilitate trading and authenticating of securities (data indicating membership in a remittance link associated with a remittance to be inspected) (See, Para. 23)); 
the data indicating membership in the remittance link being retrieved from a blockchain ledger in the blockchain network, (Molinari, [A] link or cypher that is used to identify and/or access a location… where this information can be retrieved (the data indicating membership in the remittance link being retrieved from a blockchain ledger in the blockchain network)(See, Para. 57));  
wherein the membership in the remittance link comprises a remitter, a remittee, and at least one member through which funds originating with the remitter are routed in a sequence ending with the remittee, wherein the at least one member through which the remittance is routed is registered in the blockchain network, and (Molinari, the issuer may be required to submit a request to create the new offering (remittance link comprises a remitter)(See, Para.54); an administrative user; the platform assigns the new offering a unique ID; blockchain ledger 175 entries for the associated security (the membership in the remittance link comprises a plurality of members through which funds originating with the remitter)(See, Para. 54); a security is transferred to an individual..The blocks on the ledger record and confirm when and in what sequence transactions occur. ..the blockchain ledger will indicate the history and current ownership of all securities offered on the system  (the membership in the remittance link …… remittance is routed is registered in the blockchain network) (See, Para. 64)); 
wherein the remitter and the remittee are located in different countries; (Molinari, regulatory rules and other restrictions that apply to the issuance or transfer of the security embedded on the blockchain ledger…..international requirements, or other regulatory measures (the remitter and the remittee.. in different countries)(See, Para. 91)); 
invoking, by the supervising node, a contract operation of a smart contract in the blockchain network, the contract operation causing the supervising node to retrieve from the blockchain ledger (Molinari, administrator ..assisting with facilitating the transaction…All lending transactions may be performed using a smart contract 
 a first inspection result of a first compliance inspection, which the funds originating with the remitter are routed (Molinari, issuer may be required to submit a request to create the new offering …Upon approval of the request, the platform assigns the new offering a unique ID (a first inspection result of …compliance inspection, which the funds originating with the remitter are routed)(See, Para. 54)); 
wherein a supervisory mapping relationship between the supervising node and the first member is included in the smart contract, and (Molinari, smart contracts may be utilized to perform a variety of functions ..onboarding issuers and onboarding investors…utilize the blockchain ledger to facilitate, verify, execute and enforce the terms of an agreement (supervisory mapping relationship….included in the smart contract)(See. Para. 25)); 
wherein the first compliance inspection is performed on an inspection document that corresponds to the remittance to be inspected; (Molinari, smart contract for transferring ownership of a security asset may be initiated by a buyer (e.g., an investor user 105)… (e.g., to verify a buyer is an accredited investor and to verify a seller owns the security which is the subject of the transaction)( the first compliance inspection is performed…. to the remittance to be inspected)(See. Para. 44 & 46));
performing, by the supervising node, a second compliance inspection on the inspection document to obtain a second inspection result; and (Molinari, the information may also be made available to compliance and/or regulatory authorities. …This may include processing the information received from the potential investor in compliance with anti-money laundering laws and other regulations. If…the potential investor is eligible to be an investor, the potential investor may be assigned a unique investor ID (performing…a second compliance inspection….obtain a second inspection result)(See, Para. 80)); 
determining, by the supervising node, that the first compliance inspection is abnormal based on a comparison of the second inspection result and the first inspection result. (Molinari, An individual, entity or other user 105 may submit a request to become an issuer on the system ….. The blockchain ledger 175 can be appended to reflect the initiation of the contract, performance of the contractual obligations and confirmation/denial of the contract (determining…that the first compliance inspection is abnormal ….the second inspection result and the first inspection result); 
Molinari does not specifically disclose a first inspection result of a first compliance inspection performed by a first member of the at least one member through which the funds originating with the remitter are routed. However, Woods discloses: 
performed by a first member of the at least one member through which the funds originating with the remitter are routed (Woods, reviewers may be supervisors of the transaction participants or persons with financial responsibilities within the accountable entity …enables 112 transaction participants to certify transactions, and the transaction participants of the accountable entity 102 certify 114 those transactions (performed by a first member of the at least one member through which the funds originating with the remitter are routed) (See, Para. 23-24)). 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Molinari with the features of Woods’ accountability workflow module because this system parses, verifies, and reconciles by involving consistency checks; and may trigger alerts resulting in the accountable entity and accountability provider working together to resolve inconsistencies or other errors in the transparency data. (Woods, Para. 22). 
Claim 2:
 Molinari discloses:
wherein before retrieving the data indicating membership in the remittance link, the method further comprises: (Molinari, the issuer may submit a request…via a web-based input form or cryptographic wallet 125) to create an issuer account (before retrieving the data indicating membership in the remittance….comprises)(See, Para. 52)); 
 receiving, by the supervising node, a remittance inspection request from a node in the blockchain network, (Molinari,  an administrative user 105 may be required to approve the request. Upon approval of the request, the issuer user 105 is assigned an ID (e.g., consisting of alphanumeric characters) which uniquely identifies the issuer, the issuer's cryptographic wallet … embed the ID into all data tokens and blockchain entries associated with securities that are offered by the issuer 
wherein the supervising node retrieves the data indicating membership in the remittance link in response to receiving the remittance inspection request. (Molinari, an administrative user 105 may be required to approve the request. Upon approval of the request, the investor may be assigned an ID….which identifies the associated security and which is embedded into the data tokens and blockchain ledger 175 entries for the associated security (the supervising node retrieves the data ….remittance link in response to receiving the remittance inspection request); (See, Para. 53-54)).
Claim 3:
Molinari discloses:
wherein before retrieving the data indicating membership in the remittance link, the method further comprises: (Molinari, Before an issuer is permitted to list securities…the issuer may submit a request (before retrieving the data indicating membership in the remittance link)(See, Para. 52)); 
identifying, by the supervising node, a completed remittance in the blockchain ledger as the remittance to be inspected when the completed remittance is stored in the blockchain ledger. (Molinari, Information may be gathered to verify that the parties are eligible to conduct the transaction …ascertained from the blockchain ledger 175 ….when information is supplied…trade is confirmed (identifying, by the supervising node, a completed remittance in the blockchain ledger as the remittance to be inspected when the completed remittance is stored in the blockchain ledger)(See, Para. 46)). 
Claim 4:
Cancelled.
Claim 5:
Cancelled.
Claim 6:
Molinari discloses:
wherein performing the second compliance inspection comprises: pushing, by the supervising node, the inspection document. (Molinari,  permitting an issuance of a new security offering may involve receiving an approval of an administrator user. Once the issuer has provided all necessary information and the creation of a new security has been approved… embed a new data block 275 (or set of data blocks 275) on the blockchain ledger (performing the second compliance inspection comprises: pushing, by the supervising node, the inspection document)(See Para. 87-88)). 
Molinari does not specifically disclose that a third-party compliance inspection institution to implement a compliance inspection; and retrieving the second inspection result returned by the third-party compliance inspection institution.
However, Woods discloses: 
a third-party compliance inspection institution to implement a compliance inspection; and (Woods, the accountability provider may utilize a tool, such as a third party tool…generates representations associated with the queried data from those data sources (a third-party compliance inspection institution to implement a compliance inspection)(See, Para. 30));  
retrieving the second inspection result returned by the third-party compliance inspection institution. (Woods, The accountability provider 104 monitors the transparency data upon receiving it from the accountable entity 102 and looks for evidence of fraud or other abuse……. generates an alert (e.g., an email or other message) and notifies the accountable entity 102 of the issue (retrieving the second inspection result returned by the third-party compliance inspection institution)(See, Para. 32)). 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Molinari with the features of Woods’ accountability workflow module because this system parses, verifies, and reconciles by involving consistency checks; and may trigger alerts resulting in the accountable entity and accountability provider working together to resolve inconsistencies or other errors in the transparency data. (Woods, Para. 22). 
Claim 7:
Molinari discloses:
wherein determining, by the supervising node, that the first compliance inspection is abnormal comprises: comparing, by the supervising node, the second inspection result respective inspection results of each member through which the funds originating with the remitter are routed; (Molinari, The smart contract may also analyze information embedded or stored on the blockchain.....determine whether the period of time has lapsed and automatically confirm or deny the contract…determine whether a third party having a right of first refusal had previously been offered the contact and automatically confirm or deny the contract based on whether this condition was satisfied (determining, by the supervising node, that the first compliance inspection is abnormal comprises; comparing, by the supervising node, the second inspection result); (See, Para 101,102).
Molinari does not specifically disclose that determining a member whose respective inspection result is different from the second inspection result as a member whose compliance inspection is abnormal. 
However, Woods discloses: 
determining a member whose respective inspection result is different from the second inspection result as a member whose compliance inspection is abnormal. (Woods, upon disapproval of the certification by the reviewer, the accountability provider notifies the transaction participant of disapproval of the transaction and requests additional information and recertification of the transaction by the transaction participant…enables one or more second reviewers associated with the accountable entity to approve or disapprove the certification of the transaction (determining a member whose respective inspection result is different….compliance inspection is abnormal) (See, Para. 69-70; Fig. 5)). 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Molinari with the features of Woods’ accountability workflow module because this system parses, verifies, and reconciles by involving consistency checks; and may trigger alerts resulting in the accountable entity and accountability provider working together to resolve inconsistencies or other errors in the transparency data. (Woods, Para. 22). 
Claim 8:
Molinari discloses:
wherein the first compliance inspection comprises at least one of a know-your-customer (KYC) inspection or an anti-money laundering inspection. (Molinari, An administrator user 105 may review the information submitted by the potential investor and determine whether the potential investor is eligible….information received from the potential investor in compliance with anti-money laundering laws (first compliance inspection comprises KYC or anti-money laundering inspection)(See, Para.80)).
Claim 9:
Cancelled.
Claim 10:
Molinari discloses:
wherein the membership in the remittance link comprises at least three other members through which the funds originating with the remitter are routed, and (Molinari, Utilizing a decentralized architecture in which the blockchain ledger 175 is stored and maintained on a plurality of computing nodes 110 (e.g., associated with issuers, investors and/or administrators) that form a peer-to-peer network.....conduct transactions and append entries or blocks to the blockchain ledger (the membership in the remittance link comprises at least three other members through which the funds originating with the remitter are routed)(See, Para. 0066).
further comprising: retrieving, by the supervising node from the blockchain ledger, one or more additional inspection results of additional compliance inspections performed by the at least three other members through which the funds originating with the remitter are routed on the inspection document; (Molinari, administrative user 105 may be required to approve the request. Upon approval of the request, the platform assigns the new offering a unique ID which identifies the associated security and which is embedded into the data tokens and blockchain ledger 175 entries for the associated security; (retrieving, by the supervising node from the blockchain ledger, one or more additional inspection results of additional compliance inspections performed)(See, Para. 54; Fig. 1); all requests submitted by issuers may be made available to administrator users…may vet the requests (e.g., for compliance with regulations and laws) and determine whether or not to approve the requests based on the information that is provided by the issuers….stored on the blockchain ledger 
comparing both the additional inspection results of the additional compliance inspections and the first inspection result to one another; and 25 (Molinari, smart contract may also analyze information embedded or stored on the blockchain 175 to determine whether the buyer and seller are complying with the regulatory rules and restrictions … determine whether a third party having a right of first refusal had previously been offered the contact and automatically confirm or deny the contract based on whether this condition was satisfied (comparing both the additional inspection results of the additional compliance inspections and the first inspection result to one another)(See, Para. 101; Fig. 2));
determining a member whose compliance inspection is abnormal based on comparing both the additional inspection results of the additional compliance inspections and the first inspection result to one another.  (Molinari, An individual, entity or other user 105 may submit a request to …The blockchain ledger 175 can be appended to reflect the initiation of the contract, performance of the contractual obligations and confirmation/denial of the contract (determining a member whose compliance inspection is abnormal)(See, Para. 73); The smart contract may also analyze information embedded or stored on the blockchain 175 to determine whether the buyer and seller are complying with the regulatory rules and restrictions...determine whether a third party having a right of first refusal had previously been offered the contact and automatically confirm or deny the contract based on whether this condition was satisfied (comparing ….result to one another)(See, Para. 101; Fig. 2)).
Claim 11:
Molinari discloses:
wherein the member whose compliance inspection is abnormal has an inspection result that is different from inspection results of a majority of the at least three other members through which the funds originating with the remitter are routed. (Molinari, blockchain ledger 175 is stored and maintained on a plurality of computing nodes 110 (e.g., associated with issuers, investors and/or administrators) .....requires a specific state or set of values to be agreed upon by some or all of the computing devices… consensus protocol may be utilized by the system(member whose compliance inspection is abnormal….majority of the at least three other members…remitter are routed);
Claim 12:
Molinari discloses:
wherein a supervisory mapping relationship between the supervising node and the three other members is included in the smart contract. (Molinari, The lender and the borrowers involved in the transaction, as well as any administrator that is assisting with facilitating the transaction….All lending transactions may be performed using a smart contract and the blockchain ledger 175 may be appended to include entries relating to the initiation of the contract (a supervisory mapping relationship between the supervising node and the three other members is included in the smart contract)(See. Para. 86; Fig. 1));
Claims 13 and 20:
Claims 13 and 20 are substantially similar to claim 1, and hence are rejected on similar grounds.
Claim 14:
Claim 14 is substantially similar to claim 2, and hence is rejected on similar grounds.
Claim 15:
Claim 15 is substantially similar to claim 3, and hence is rejected on similar grounds.
Claim 16:
Cancelled.
Claim 17:
Cancelled.
Claim 18:
Claim 18 is substantially similar to claim 6, and hence is rejected on similar grounds.
Claim 19:
Claim 19 is substantially similar to claim 7, and hence is rejected on similar grounds.
Claim 21:
Molinari discloses:
wherein the blockchain network comprises a second supervising node, and wherein a supervisory mapping relationship between the second supervising node and a fourth member of the plurality of members through which the funds originating with the remitter are routed is included in the smart contract. (Molinari, smart contracts may be utilized to perform a variety of functions…implemented using one or more event-driven programs and protocols that utilize the blockchain ledger to facilitate, verify, execute and enforce the terms of an agreement (the blockchain network comprises a second smart contract for transferring ownership of a security asset may be initiated by a buyer (e.g., an investor user 105) or seller (e.g., another investor user 105 or an issuer user 105) …verify a buyer is an accredited investor and to verify a seller owns the security which is the subject of the transaction)( supervisory mapping relationship….the remitter are routed is included in the smart contract)(See. Para. 44 & 46)).
Claim 22:
Molinari discloses:
wherein the supervising node corresponds to a first supervising entity of a first country in which the at least three corresponding members of the plurality of members are located, and wherein the second supervising node corresponds to a second supervising entity of a second country, different from the first country, in which the fourth member is located. (Molinari, An administrator user 105 may review the information submitted by the potential investor and determine whether the potential investor is eligible to be an investor…..in compliance with anti-money laundering laws and other (See, Para.80); the security rules portion  specifies the regulatory rules and other restrictions that apply to the issuance or transfer of the security embedded on the blockchain ledger…..international requirements, or other regulatory measures (wherein the supervising node corresponds to a first supervising entity of a first country….in which the fourth member is located)(See, Para. 91)).
Response to Arguments 
Applicant's arguments filed dated 05/14/2021 have been fully considered but they are not persuasive due to the following reasons: 
As presented above, claims 1-3, 6-8, 10-15, and 18-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 13-15, 20-22, 25, and 28-29 of copending Application No. 16/725,196 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to regulatory inspection that can be applied to a remittance system based on a blockchain technology; which includes: retrieving a remittance link associated with a remittance to be inspected from a blockchain ledger, 
With respect to the rejection of claims 1-3, 6-8, 10-15, and 18-22 under 35 U.S.C. 101, Applicant arguments are moot in view of the grounds of rejection, as presented above in this office action.
With respect to Step 2A, Prong 1, Examiner respectfully disagrees and notes that the regulatory inspection of transferring funds feature makes use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. Examiner has also considered each and every arguments under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea. Whether the claim integrates the abstract idea into a practical application by providing technical/technology improvements are considered under Step 2A-Prong 2. 
Furthermore, with respect to Step 2A, Prong 2, Applicant states that the claimed subject matter relates to a specific improvement in computer-related technology. Examiner notes that there is no technology/technical improvement as a result of implementing the abstract idea. Retrieving, receiving, performing determining, storing, comparing, determining, and routing remittance/payment data simply amount to the abstract idea of transferring funds. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of transferring funds and not to technology. Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., a 
With respect to Step 2B, Examiner has reviewed all of Applicant's arguments and notes that the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea and hence these arguments are not persuasive.Thus, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-3, 6-8, 10-15, and 18-22.
With respect to the rejection of claims 1-3, 6-8, 10-15, and 18-22 under 35 U.S.C. 103, Applicant arguments are moot in view of newly cited language in previously used prior art, as presented above in this office action.  Applicant argues that “neither Molinari nor Woods has been shown to disclose either the “plurality of members through which funds originating with the remitter are routed in a sequence ending with the remittee” or that “supervisory mapping relationships between the supervising node and the at least three corresponding members are included in the smart contract,” the references have not been shown to render obvious claim 1 or its dependent claims.” Examiner respectfully disagrees and notes that Applicant's arguments are moot in view of new grounds of rejection presented above based on newly cited portions of paragraphs 25, 44, 46, 54, and 64 of the disclosed prior art (Molinari) that reads on the amended language. Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 103 rejection of claims 1-3, 6-8, 10-15, and 18-22.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-THURS 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693